Exhibit 10.3

 



ROYALTY AGREEMENT

 

This ROYALTY AGREEMENT (“Agreement”) is made and entered into this 29th day of
June, 2015, by and among G. Randall & Sons, Inc., a California Corporation
(hereinafter “GR&S”), and FBEC Worldwide Inc., a Wyoming Corporation
(hereinafter “FBEC”), .

W I T N E S S E T H:

 

WHEREAS, GR&S sold certain Intellectual Property to FBEC as described in the
Intellectual property Purchase Agreement dated June 29, 2015; and

 

WHEREAS, in consideration for the covenants and the payments to be provided for
herein, GR&S seeks a Royalty for sales of the “IP” as described above.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
after good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties agree as follows:

 

ARTICLE I

DEFINITIONS

 

For purposes of this Agreement, the following definitions shall apply:

 

1.1 Affiliate. The term “Affiliate” shall have the same meaning as such term has
in the Securities and Exchange Act of 1934, as amended and the rules and
regulations promulgated thereunder.

 

1.2 Net Product Sales. The term “Net Product Sales” shall mean all monetary
compensation received from the sale of products and services, whether for cash
or credit and regardless of collection in the case of credit, reduced by
(i) discounts, rebates and complimentary beverages, (ii) returns and exchanges,
(iii) sales and other taxes and surcharges collected for transmittal to taxing
authorities and (iv) revenue from catering activities done for charitable,
marketing or community involvement purposes.

 

1.3 Proprietary Marks. The term “Proprietary Marks” shall mean, collectively and
individually, Federal Trademark/Service; and all other copyrights, trademarks,
trade names, service marks, logos, emblems and other indicia of origin used to
identify the System; together with all goodwill associated with all of
the foregoing.

 

ARTICLE II

TRANSFER OF SYSTEM

 

2.1 Transfer of System. GR&S hereby assigns, transfers and conveys outright and
absolutely to FBEC all ownership, right, title and interest in and to the System
and the Proprietary Marks and all elements, characteristics and property
thereof, and all goodwill associated therewith, free and clear of any lien,
claim, encumbrance or retained interest whatsoever, subject to and except only
the following:

 

(a) FBEC’s rights to blending the formulation as described within the
Intellectual Property Purchase Agreement, unless GR&S ceases doing business, or
are disabled in being able to blend the said formula.

 

2.3 Limitation. Notwithstanding the foregoing, GR&S shall not use
the Proprietary Marks in connection with any product or service related to FBEC
and this formula.

 



1

 

 

ARTICLE III

ROYALTIES

3.1 Royalties. For each product sold using the formulation as described within
the Intellectual Property Purchase Agreement dated June 29, 2015, FBEC shall pay
to GR&S a quarterly royalty fee during the term of this Agreement in the amount
of 2.5% of Net Sales.

 

COVENANTS OF OUTBACK ENTITIES

The parties covenant and agree with as follows:

 

4.1 Development of Product. FBEC shall use its best reasonable efforts to
successfully promote and develop the sales of the product, by itself and through
licensees and franchisees, as FBEC deems prudent, in its sole discretion.

 

4.2 Payments of Royalties. FBEC shall use its best reasonable efforts
to maximize the Net Sales of each product and shall promptly pay or cause to be
paid to GR&S the royalties provided for in Article III.

 

4.3 Improvement of System. FBEC shall use its best reasonable efforts to modify
and improve the System and to protect and defend the Proprietary Marks;
provided, however, nothing contained herein shall be construed as obligating
FBEC to initiate any legal action against any particular infringer of any
Proprietary Mark. All improvements, modifications and changes to the System or
any element thereof shall be the sole and exclusive property of FBEC.

 

4.4 Obligations. FBEC and GR&S shall fully perform all obligations under this
Agreement, the Intellectual Property Purchase Agreement and the Consulting
Agreement, and FBEC will comply with all terms thereof.

 

4.5 Accounting and Records.

 

(a) Monthly Reporting. FBEC shall maintain during the term of this Agreement,
and shall preserve for at least five (5) years from the dates of their
preparation, full, complete, and accurate books, records, and accounts prepared
in accordance with generally accepted accounting principles and in sufficient
detail to document the calculation of royalties hereunder.

 

(b) Monthly Reports. FBEC shall submit to GR&S no later than the tenth
(10th) day of each month during the term of this Agreement, a remittance report
accurately reflecting all Net Sales and Net Product Sales during the preceding
calendar month and such other data or information as GR&S may reasonably
request. In addition, and without limiting the foregoing, FBEC shall submit a
quarterly and fiscal year-to-date profit and loss statement (which may be
unaudited) for FBEC, and shall submit copies of all state sales tax returns for
FBEC.

 

(c) Quarterly Reports. FBEC shall submit to GR&S a quarterly balance sheet
(which may be unaudited) within thirty (30) days after the end of each quarter
of the fiscal year of the FBEC. Each such statement shall be signed by FBEC or
by FBEC’s treasurer or chief financial officer attesting that it is true and
correct.

 

(d) Annual Reports. FBEC shall submit to GR&S complete audited annual financial
statements of FBEC prepared by an independent certified public accountant
satisfactory to GR&S, within ninety (90) days after the end of each fiscal year
of FBEC, showing the results of operations of FBEC during said fiscal year. Such
statements shall include, at a minimum, a balance sheet, profit and loss
statement and statement of sources and uses of funds.

 

(e) Additional Reports. FBEC shall submit to GR&S, for review or auditing, such
other forms, reports, records, information, and data as GR&S may
reasonably request in order to verify the calculation of royalties payable
pursuant to this Agreement.

 



2

 

 

(f) Inspection Rights. GR&S or its designated agents shall have the right at all
reasonable times to examine and copy, at GR&S’s expense, the books, records, and
tax returns of FBEC. GR&S shall also have the right, at any time, to have an
independent audit made of the books of FBEC. If an inspection should reveal that
any payments have been understated in any report to GR&S, then FBEC shall
immediately pay to GR&S the amount understated upon demand, in addition to
interest from the date such amount was due until paid, at the rate of ten
percent (10%) per annum, or the maximum rate permitted by law, whichever is
less. If an inspection discloses an understatement in any report of five percent
(5%) or more, FBEC shall pay interest at the rate of eighteen percent (18%) per
annum or the maximum rate permitted by law, whichever is less, and in addition,
shall reimburse GR&S for any and all costs and expenses connected with the
inspection (including, without limitation, travel, lodging and wages expenses
and reasonable accounting and legal costs). The foregoing remedies shall be in
addition to any other remedies GR&S may have.

 

(g) Expenses. All reports, forms and other information required by this
Section 4.5 shall be prepared at FBEC’s expense and shall be submitted to GR&S
at the address indicated in Section 10.4 hereof.

 

4.6 Non-Competition. Each covenants that, except as otherwise approved in
writing by FBEC, GR&S shall not, during the term of this Agreement, directly or
indirectly, for itself or through, on behalf of, or in conjunction with any
person, persons, partnership, limited liability company, corporation or any
other entity, own, maintain, operate, engage in, license, franchise, be employed
by or have any interest in, any beverage company utilizing any material
proprietary component, element or property of the System for which royalties are
paid hereunder. 

 

4.7 Right of First Refusal.

 

(a) Restriction. FBEC hereby covenants and agrees to that it shall not, directly
or indirectly, in any manner whatsoever, transfer or offer to transfer the
System (hereinafter referred to as a “Transfer”), except in accordance with the
provisions of this Section 4.7. Any purported Transfer, no matter how effected,
which does not

 

comply with the terms, conditions and procedures of this Section 4.7 shall be
null and void and shall transfer no interest in the System. This Section 4.7
shall not apply to the grant in the ordinary course of business .

 

(b) Termination of Restrictions. Notwithstanding any contrary provision hereof,
the restrictions on Transfer and rights of first refusal contained in
this Section 4.7 shall terminate and thereafter be forever null and void if at
any time on or before June 29. 2020.

 

(c) Right of First Refusal. In the event any Transfer of the System ( by FBEC or
its Affiliates) or a majority of the vote or value of the capital stock of FBEC,
to any person or entity, the Transferor shall, prior to any such Transfer, give
GR&S written notice of such desire (“Notice of Transfer”), which notice shall
specify the property to be transferred (“Property”), the identity of the
proposed transferee, and the purchase price, including payment terms and the
treatment of liabilities related to the Property (“Purchase Price”). Any
purported Notice of Transfer that does not comply with the requirements of this
subsection (c) shall be null and void and of no effect hereunder. Upon receipt
of a proper Notice of Transfer, GR&S shall thereupon have the right to acquire
all, but not less than all, of the Property specified in the Notice of Transfer
on terms identical to the Purchase Price. In the event the Purchase Price
contains terms which GR&S cannot reasonably duplicate, GR&S shall have the right
to substitute the reasonable cash equivalent thereof.

 

GR&S shall exercise the right of first refusal contained herein by
giving written notice thereof (“Notice of Election”) to the Transferor within
thirty-five (35) days of the date of the Notice of Transfer. In the event GR&S
fails to give a Notice of Election to the Transferor within the thirty-five
(35) day period, the purchase option contained herein shall lapse, and, if so
requested by the Transferor, GR&S shall give an affirmative written statement of
non-exercise of the right of first refusal within five (5) days of request by
the Transferor.

 

The closing for any purchase hereunder shall be consummated and closed in FBEC’s
principal office on a date and at a time designated by GR&S in a notice to
the Transferor, provided such consummation and closing date shall occur within
ninety (90) days from the date of the Notice of Election. At such closing the
Transferor shall execute and deliver all documents and instruments as are
necessary and appropriate, in the opinion of counsel for GR&S, to effectuate the
transfer of the Property to GR&S in accordance with the terms of the Notice of
Transfer, and GR&S shall deliver the Purchase Price.

 



3

 

 

(d) Limitation.  None

 

(e) Transfer Permitted After Failure to Elect. In the event GR&S does not elect
pursuant to subsection (c) to exercise the purchase option specified therein, or
in the event the closing for any purchase pursuant to subsection (c) does not
occur within the time limits specified therein, then the Transferor shall be
free to transfer the Property as was specified in the Notice of Transfer to the
person or entity identified in the Notice of Transfer in exchange for the exact
Purchase Price as was specified in the Notice of Transfer; provided, however,
that the closing and consummation of such transfer shall occur on or before the
earlier of (i) sixty (60) days from the date of the Notice of Transfer if no
Notice of Election was given; or (ii) one hundred twenty (120) days from the
date of the Notice of Election; and provided further that such transfer must
comply with all other requirements of this Section 4.7. In the event such
transfer is not so closed and consummated within such period, the purchase
option granted to GR&S in subsection (c) shall again be exercisable and the
Transferor shall make no Transfer of the Property, or any right, title or
interest therein, until he has again complied with all terms and provisions of
this Section 4.7. In the event GR&S does not elect pursuant to Section 4.7 to
exercise the purchase option contained therein and the Transferor makes a
permitted Transfer in compliance with the terms and provisions of this
Section 4.7, then the person or entity to whom such Property is transferred
shall, as a condition to such transfer, agree in writing to be bound by all
terms and provisions of this Agreement.

 

(f) Effect of Transfer. Notwithstanding any Transfer of the System or
any portion thereof, unless GR&S (or any Permitted Successor entitled to
royalties hereunder at the time of such transfer) otherwise agrees in writing,
no Transfer shall relieve Outback, FBEC or any other transferring person or
entity from any liability to pay royalties hereunder, which liabilities and
obligations shall be joint and several as to such parties; and, unless otherwise
so agreed by GR&S or its Permitted Successor, all transferees of the System
shall be and remain jointly and severally liable for the payment of such
royalties and the performance of such liabilities and obligations hereunder.

 

ARTICLE V

COVENANTS OF GR&S

 

5.1 Non-Disclosure; Non-Solicitation. Except as required by law or as necessary
to protect its interests in legal proceedings involving the parties to this
Agreement or thired parties, at no time during the term of this Agreement, or at
any time thereafter, shall any GR&S, individually or jointly with others, for
the benefit of any GR&S or any third party, publish, disclose, use, or authorize
anyone else to publish, disclose, or use, any secret or confidential material or
information relating to any aspect of the business or operations of FBEC, the
System or the Formula, including, without limitation, any secret or confidential
information relating to the business, customers, trade or industrial practices,
trade secrets, technology, recipes or know-how of FBEC, its Affiliates or the
System. Moreover, during the term of this Agreement and for a period of two
(2) years thereafter, no GR&S shall offer employment to any then-current
employee of any of FBEC, its Affiliates or licensees (other than a GR&S), or
otherwise solicit or induce any employee of any of FBEC, its Affiliates or
licensees to terminate their employment, nor shall any GR&S act as an officer,
director, employee, partner, independent contractor, consultant, principal,
agent, proprietor, owner or part owner, or in any other capacity, for any person
or entity which solicits or otherwise induces any employee of any of FBEC, its
Affiliates or licensees (other than a GR&S) to terminate their employment.

 

5.2 Competition. Each GR&S covenants to FBEC that, except for the Formula owned
by FBEC, and except as otherwise approved in writing by FBEC, each shall not,
during the term of this Agreement and for a continuous uninterrupted period
commencing upon the expiration or termination of this Agreement, and continuing
for two (2) years thereafter, directly or indirectly, for themselves, or
through, on behalf of, or in conjunction with any person, persons, partnership
or corporation, own, maintain, operate, engage in, be employed by, or have any
interest in, or lend any assistance to, any business; provided, however, that
during the term of this Agreement the foregoing geographic limitation shall
apply whereas GR&S shall be prohibited from such ownership and/or activity
regardless of whether such other business globally.

 



4

 

 

This section shall not apply to ownership by GR&S of less than one percent
(1%) beneficial interest in the outstanding equity securities of any corporation
required to file periodic reports under the Securities Exchange Act of 1934, as
amended.

 

5.3 Independent Covenants. The parties agree that each of the foregoing
covenants shall be construed as independent of any other covenant or provision
of this Agreement. If all or any portion of a covenant in this Article V is held
unreasonable or unenforceable by a court or agency having valid jurisdiction in
an unappealed final decision to which FBEC is a party, each GR&S expressly
agrees to be bound by any lesser covenant subsumed within the terms of such
covenant that imposes the maximum duty permitted by law, as if the resulting
covenant were separately stated in and made a part of this Article V.

 

5.4 Modification. Each GR&S understands and acknowledges that FBEC shall have
the right, in its sole discretion, to reduce the scope of any covenant set
forth in Sections 5.1 and 5.2 of this Agreement, or any portion thereof,
effective immediately upon receipt of written notice thereof; and each GR&S
agrees that it shall comply forthwith with any covenant as so modified, which
shall be fully enforceable against such GR&S.

 

5.5 Claims Not a Defense.  None

 

5.6 Reasonableness of Restrictions; Reformation; Enforcement. Each GR&S
recognizes and acknowledges that the geographical and time limitations contained
in this Article V are reasonable and properly required for the adequate
protection of FBEC and the System. It is agreed by each GR&S that if any portion
of the restrictions contained in this Article V be unreasonable, arbitrary or
against public policy, then the restrictions shall be considered divisible, both
as to the time and to the geographical area, with each month of the specified
period being deemed a separate period of time and each radius mile of the
restricted territory being deemed a separate geographical area, so that the
lesser period of time or geographical area shall remain effective so long as the
same is not unreasonable, arbitrary or against public policy. The parties hereto
agree that in the event any court of competent jurisdiction determines the
specified period or the specified geographical area of the restricted territory
to be unreasonable, arbitrary, or against public policy, a lesser time period
or geographical area which is determined to be reasonable, non-arbitrary, and
not against public policy may be enforced against each GR&S. If GR&S shall
violate any of the covenants contained herein and if any court action is
instituted by FBEC to prevent or enjoin such violation, then the period of time
during which the covenants of this Article V shall apply, as provided in this
Agreement, shall be lengthened by a period of time equal to the period between
the date of the breach of the terms or covenants contained in this Agreement and
the date on which the decree of the court disposing of the issues upon the
merits shall become final and not subject to further appeal.

 

5.7 Specific Performance. GR&S agrees that a breach of any of the covenants
contained in this Article V will cause irreparable injury to FBEC for which the
remedy at law will be inadequate and would be difficult to ascertain and
therefore, in the event of the breach or threatened breach of any such
covenants, FBEC shall be entitled, in addition to any other rights and remedies
it may have at law or in equity, to obtain an injunction to restrain such GR&S
from any threatened or actual activities in violation of any such
covenants. Each GR&S hereby consents and agrees that temporary and permanent
injunctive relief may be granted in any proceedings which might be brought to
enforce any such covenants without the necessity of proof of actual damages, and
in the event FBEC does apply for such an injunction, the Carrabba Entities shall
not raise as a defense thereto that FBEC has an adequate remedy at law.

 

5.8 Personnel. GR&S shall require and obtain execution of covenants similar to
those set forth in this Article V (including covenants applicable during the
term of a person’s relationship with them and for two years after termination of
such relationship) from any or all of the principals of FBEC. Section 5.8 shall
be in a form reasonably satisfactory to FBEC, including, without limitation,
specific identification of FBEC as a third-party beneficiary of such covenants
with the independent right to enforce them. Failure by GR&S to obtain execution
of a covenant required by this Section 5.8 shall constitute a default under this
Agreement. Nothing contained in this Section 5.8 shall be construed as a
guarantee by GR&S of the enforceability of such covenants of such personnel.

 

5.9 Ownership of Improvements. GR&S acknowledges and agrees that any and all
improvements, modifications or additions to the System developed by GR&S (or
their employees) shall constitute part of the System and shall be the sole and
exclusive property of FBEC.

 



5

 

 

ARTICLE VI

RESTRICTIONS ON TRANSFER

 

6.1 Restriction Against Transfer. GR&S shall not, directly or indirectly, in any
manner whatsoever, transfer or encumber, or offer to transfer or encumber
(hereinafter referred to as “Transfer”) any of its interest in the royalties
provided for in Article III hereof, or any right, title or interest therein,
whether now owned or hereafter acquired (“Royalty Interest”), except in
accordance with the provisions of this Article VI.

 

Any purported Transfer, no matter how effected, which does not comply with the
terms, conditions and procedures of this Agreement shall be null and void and
shall transfer no interest in the Royalty Interest, but such non-complying
purported Transfer shall not relieve FBEC of any of its obligations under this
Agreement.

 

For purposes of this Agreement, a Transfer of a Royalty Interest shall include
any issuance, disposition or encumbrance, of any shares of any class of capital
stock of GR&S or other ownership or voting interest in GR&S, and all provisions
of this Article VI shall apply to any such disposition or encumbrance.

 

6.2 Transferees Bound. Any permitted transferee or assignee to whom a Royalty
Interest (or capital stock or other ownership or voting interest in GR&S or any
successor to GR&S) may be transferred under the terms of this Agreement who is
not at the time of such transfer a party to this Agreement shall take such
Royalty Interest subject to all of the terms and conditions of this Agreement
and shall not be considered to have title to such Royalty Interest until the
transferee or assignee shall have accepted and assumed the terms and conditions
of this Agreement by a written agreement to that effect.

 

6.3 Transfers Subject to Rights of First Refusal. In the event GR&S, or any
shareholder of GR&S, (“Transferor”) desires to Transfer all or any part of its
Royalty Interest or (i) in the case of GR&S, issue additional shares of capital
stock, or (ii) in the case of a shareholder of GR&S, Transfer capital stock or
other ownership or voting interest in GR&S to any person or entity, the
Transferor shall, prior to any such Transfer, give FBEC written notice of such
desire (“Notice of Transfer”), which notice shall specify the Royalty Interest
(or capital stock in GR&S) to be transferred or issued, the identity of the
proposed transferee, the purchase price for the Royalty Interest (or capital
stock of GR&S, as the case may be), and the terms for payment of the purchase
price, (“Purchase Price”). Any purported Notice of Transfer that does not comply
with the requirements of this Section shall be null and void and of no effect
hereunder. Upon receipt of a proper Notice of Transfer, FBEC shall thereupon
have the right to acquire the Transferor’s entire Royalty Interest (or entire
capital stock in GR&S, as the case may be), or such portion thereof as is
specified in the Notice of Transfer, on terms identical to the Purchase Price or
proportionately identical if FBEC elects to purchase the entire Royalty Interest
(or entire capital stock, as the case may be) of the Transferor. In the event
the Purchase Price contains terms which FBEC cannot reasonably duplicate, FBEC
shall have the right to substitute the reasonable cash equivalent thereof.

 

FBEC shall exercise the right of first refusal contained herein by giving
written notice thereof (“Notice of Election”) to the Transferor within
thirty-five (35) days of the date of the Notice of Transfer. The Notice of
Election shall specify whether FBEC elects to purchase the entire Royalty
Interest (or entire capital stock, as the case may be) of the Transferor, or,
if less, the portion thereof specified in the Notice of Transfer. In the event
FBEC fails to give a Notice of Election to the Transferor within the thirty-five
(35) day period, the purchase option contained herein shall lapse, and, if so
requested by the Transferor, FBEC shall give an affirmative written statement of
non-exercise of the right of first refusal within five (5) days of request by
the Transferor.

 

The closing for any purchase hereunder shall be consummated and closed in FBEC’s
principal office on a date and at a time designated by FBEC in a notice to the
Transferor, provided such consummation and closing date shall occur within
ninety (90) days from the date of the Notice of Election. At such closing the
Transferor shall execute and deliver all documents and instruments as are
necessary and appropriate, in the opinion of counsel for FBEC, to effectuate the
transfer of the Transferor’s Royalty Interest (or capital stock of GR&S, as the
case may be) to FBEC in accordance with the terms of the Notice of Transfer and
FBEC shall deliver the Purchase Price.

 

6.4 Limitation. Notwithstanding any other provision of this Agreement, shares of
stock of GR&S or interests in royalty payments hereunder may be transferred or
assigned under the following circumstances, without giving rise to any right of
first refusal under Section 6.3:

 



6

 

 

(a) GR&S may transfer or assign its interest in royalty payments hereunder,
or any portion thereof, to any organization, association or other entity (a
“Successor”), so long as the capital stock of or other equity interests in such
Successor are held only by or for the account of any one or more of the Carrabba
Entities, or any other person or entity that would be permitted to own stock of
or equity interests in GR&S or a Permitted Successor pursuant to clauses (b) and
(c) below, or any coGR&Snation of the foregoing persons (all such Successors
referred to collectively as “Permitted Successors”), provided that in each case
the transferee of such interest shall be subject to the same restrictions on
further transfer as are contained in this Article VI including exceptions from
such restrictions pursuant to this Section 6.4), and provided, further, that for
a period of five (5) years from the date of this Agreement following each such
transfer, Johnny Carrabba or Damian Mandola, if both are then alive, shall have
the exclusive right to vote a number of shares of stock of GR&S and any
Permitted Successor sufficient to elect their entire Board of Directors and to
exclusively determine all matters submitted to shareholder vote;

 

(b) In addition to transfers permitted by sections (a) or (c), shares of stock
of, or other equity interests in, GR&S or any Permitted Successor or any
interest therein may be transferred to the spouse, children, grandchildren,
nephews and nieces of GR&S, or to any trust for the benefit of one or more
such persons (the foregoing collectively referred to as “Permitted
Transferees”), provided that in each case the transferee of such shares or
equity interests shall be subject to the same restrictions on further transfer
as are contained in this Article VI; (including exceptions from such
restrictions pursuant to this Section 6.4), and provided, further, that for a
period of five (5) years from the date of this Agreement following each such
transfer, if applicable, shall have the exclusive right to vote a number of
shares of stock of GR&S and any Permitted Successor sufficient to elect their
entire Board of Directors and to exclusively determine all matters submitted to
shareholder vote; and

 

6.5 Transfer Permitted After Failure to Elect. In the event FBEC does not elect
pursuant to Section 6.3 to exercise the purchase option specified therein, or in
the event the closing for any purchase pursuant to Section 6.3 does not occur
within the time limits specified therein, then the Transferor shall be free to
transfer the exact portion of its Royalty Interest (or capital stock of GR&S, as
the case may be) as was specified in the Notice of Transfer to the person or
entity identified in the Notice of Transfer in exchange for the exact Purchase
Price as was specified in the Notice of Transfer; provided, however, that the
closing and consummation of such transfer shall occur on or before the earlier
of (i) sixty (60) days from the date of the Notice of Transfer if no Notice of
Election was given; or (ii) one hundred twenty (120) days from the date of the
Notice of Election; and provided further that such transfer must comply with all
other requirements of this Article VI. In the event such transfer is not so
closed and consummated within such period, the purchase option granted to FBEC
in Section 6.3 shall again be exercisable and the Transferor shall make no
Transfer of any portion of its Royalty Interest (or capital stock in GR&S), or
any right, title or interest therein, until he has again complied with all terms
and provisions of this Article. In the event FBEC does not elect pursuant to
Section 6.3 to exercise the purchase option contained therein and the Transferor
makes a permitted Transfer in compliance with the terms and provisions of this
Article, then the person or entity to whom such Royalty Interest (or capital
stock of GR&S) is transferred shall nevertheless acquire such Royalty Interest
(or capital stock) subject to the restrictions imposed on such Royalty
Interest (or capital stock) under this Article VI as to further transfers of
such Royalty Interest (or capital stock), and provided further that as a
condition to such transfer any such transferee shall agree in writing to be
bound by all terms and provisions of this Agreement.

 

6.6 Purchase Option on Bankruptcy of GR&S:

 

(a) For purposes of this Agreement, the term “Bankrupt” or “Bankruptcy” means,
with respect to any person, a situation in which (i) such person shall file a
voluntary petition in bankruptcy or shall be adjudicated as bankrupt or
insolvent, or shall file any petition or answer seeking any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief for itself under the present or future applicable Federal, state or other
statute or law relating to bankruptcy, insolvency, or other relief for debtors,
or shall seek or consent to or acquiesce in the appointment of any trustee,
receiver, conservator or liquidator of such person or of all or any substantial
part of its properties or its rights under this Agreement (the term “acquiesce”,
as used in this definition, includes the failure to file a petition or motion to
vacate or discharge any order, judgment or decree within twenty (20) days
after entry of such order, judgment or decree); (ii) a court of competent
jurisdiction shall enter an order, judgment or decree approving a petition filed
against such person seeking a reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief under the present or
any future Federal Bankruptcy Act, or any other present or future applicable
Federal, state or other statute or law relating to bankruptcy, insolvency, or
other relief for debtors, and such person shall acquiesce in the entry of such
order, judgment or decree or such order, judgment or decree shall remain
unvacated and unstayed for an aggregate of thirty (30) days (whether or not
consecutive) from the date of entry thereof, or any trustee, receiver,
conservator or liquidator of such person or of all or any substantial part of
its property or its rights under this Agreement shall be appointed without the
consent or acquiescence of such person and such appointment shall remain
unvacated and unstayed for an aggregate of thirty (30) days (whether or not
consecutive); (iii) such person shall admit in writing its inability to pay its
debts as they mature; (iv) such person shall give notice to any governmental
body of insolvency or pending insolvency, or suspension or pending suspension of
operations; or (v) such person shall make an assignment for the benefit of
creditors or take any other similar action for the protection or benefit of
creditors.

 



7

 

 

(b) Options.

 

(i) Upon the Bankruptcy of GR&S, FBEC shall have an option to purchase all of
the shares of capital stock of GR&S (and any Successor) the bankrupt at his
Bankruptcy (the “Bankrupt”), and if such option is exercised, the Bankrupt’s
estate (or legal representative, as the case may be), shall be obligated to sell
to FBEC all of the shares of capital stock of GR&S (and any Successor) owned by
the Bankrupt (the “Shares”).

 

(ii) In the event the Bankruptcy occurs, FBEC shall have an option to purchase
the entire Royalty Interest owned by GR&S, and if such option is exercised, the
Bankrupts’ estate (or legal representative, as the case may be), shall be
obligated to cause GR&S to sell to FBEC all of the Royalty Interest owned by
GR&S.

 

(c) Limitation. Notwithstanding any contrary provision of this Section 6.6, the
purchase options granted to FBEC pursuant to this Section 6.6 shall not
apply if, and to the extent, upon Bankruptcy , such Bankrupt person’s Shares are
devised or transferred to one or more persons, all of whom are Permitted
Transferees as defined in Sections 6.4(b) and 6.4(c). 

 

(d) Exercise. The purchase options granted in this Section 6.6 are exercisable
at any time within one hundred twenty (120) days from the date of qualification
of the executor, administrator, trustee, personal representative or other legal
representative (“Representative”) of the Bankrupt’s estate (the “Exercise
Period”), and if not exercised within such time period shall lapse. FBEC shall
exercise the options by written notice to the Representative of its election to
exercise.

 

(e) Purchase Price. The purchase price to be paid for the Bankrupt’s Shares or
GR&S’s Royalty Interest, as the case may be, shall be the Value thereof,
determined as provided in Section 6.7 hereof. The purchase price to be paid by
FBEC for the Royalty Interest or Shares purchased pursuant to this Section 6.6
shall be paid in cash or immediately available funds at Closing.

 

(f) Documentation. At the Closing of any purchase pursuant to this Section 6.6,
the Representative or GR&S, as the case may be, shall execute and deliver to
FBEC such documents, affidavits and instruments of conveyance and warranty as
are reasonably necessary, in the opinion of counsel for FBEC, to transfer,
convey and validly vest in FBEC good, marketable and absolute title to the
Royalty Interest or Shares being purchased, free and clear of any lien, claim,
pledge, security interest, or other encumbrance of any kind or character
whatsoever.

 

(g) Closing. The Closing for any purchase pursuant to this Section 6.6 shall be
held at the principal office of FBEC at a date and time mutually acceptable to
FBEC and the Representative, provided that if they are unable to agree on a
mutually acceptable date, the Closing shall be held sixty (60) days following
final determination of Value pursuant to Section 6.7.

 

6.7 Value. For purposes of this Article VI only, the term “Value” shall mean the
fair market value (i.e., the value at which a willing purchaser and a willing
seller would, under normal circumstances, purchase and sell, both cognizant of
all relevant factors, and neither being under a compulsion to buy or sell) of
the Property in question, as of the date of the notice exercising any right to
purchase or sell under this Agreement, determined in the following manner:

 

(a) Agreement. In the event a determination of Value is required, such
determination shall be made by agreement in writing of GR&S or the
Representative of a Bankrupt, as the case may be, (the “Seller”), on the one
hand, and by FBEC (the “Purchaser”), on the other hand.

 



8

 

 

(b) Procedure. If the persons specified in paragraph (a) of this Section 6.7
fail to agree in writing upon the Value of the property in question within
thirty (30) days of the date of any notice given exercising any right to
purchase (the “Agreement Period”), then the Value of such property shall be
determined as follows, which determination shall be final, binding, and
conclusive upon all persons affected by such determination:

 

(i) The Seller and the Purchaser shall agree upon a mutually acceptable
appraiser within ten (10) days following the end of the Agreement Period, or, in
the event such persons fail to so agree, two (2) appraisers shall be appointed
within fifteen (15) days following the end of the Agreement Period, one by the
Seller, and a second by the Purchaser. If the Seller, on the one hand, or the
Purchaser, on the other hand, fail to appoint an appraiser within the fifteen
(15) day time period specified herein, the sole appraiser appointed within such
fifteen (15) day time period shall be the sole appraiser of the Value of the
property in question. Each of the Seller and the Purchaser shall promptly
provide notice of the name of the appraiser so appointed by such parties,
respectively, to the other. A third appraiser, if the initial two appraisers are
appointed, shall be appointed by the mutual agreement of the first two
appraisers so appointed, or, if such first two appraisers fail to agree upon a
third appraiser within twenty (20) days following the end of the Agreement
Period, either the Seller or the Purchaser may demand that appointment of an
appraiser be made by the then Director of the Regional Office of the American
Arbitration Association located nearest to Tampa, Florida, in which event the
appraiser appointed thereby shall be the third appraiser. Each of the three
appraisers shall submit to each of the Seller and the Purchaser, within thirty
(30) days after all appraisers have been appointed (the “Appraisal Period”), a
written appraisal of the Value of the property in question.

 

(ii) In connection with any appraisal conducted pursuant to this Agreement, the
parties hereto agree that any appraiser appointed hereunder shall be given full
access during normal business hours to all books, records and files of the
parties relevant to a valuation of the property in question.

 

(iii) If three appraisers are appointed, the Value of the property in question
shall be equal to the numerical average of the three appraised
determinations; provided, however, that if the difference between any two
appraisals is not more than ten percent (10%) of the lower of the two, and the
third appraisal differs by more than ten percent (10%) of the lower of the other
two appraisals, the numerical average of such two appraisals shall be
determinative.

 

(c) Qualifications. Any appraiser, to be qualified to conduct an appraisal
hereunder, shall be an independent appraiser (i.e., not affiliated with the
Seller or the Purchaser), who shall be reasonably competent as an expert to
appraise the value of the property in question. If any appraiser initially
appointed under this Agreement shall, for any reason, be unable to serve, a
successor appraiser shall be promptly appointed in accordance with the
procedures pursuant to which the predecessor appraiser was appointed.

 

(d) Time. Notwithstanding the foregoing, if the determination of the Value of
the property in question by appraisal is not completed and all appraisal
reports delivered as provided for herein within the Appraisal Period, then all
closing, payment, and similar dates subsequent thereto shall be automatically
extended one (1) day for each day delivery of the appraisal reports is delayed
beyond the end of the Appraisal Period.

 

(e) Costs. The costs of the appraiser appointed by the Seller shall be borne by
the Seller. The costs of the appraiser appointed by the Purchaser shall be borne
by the Purchaser. The costs of the third appraiser, if any, or the sole
appraiser, in the event the Seller and Purchaser mutually agree upon a single
appraiser, shall be borne equally by the Seller and the Purchaser.

 



9

 

 

ARTICLE VII

REPRESENTATIONS AND WARRANTIES

 

7.1 Representations and Warranties. GR&S represents and warrants to FBEC as
follows:

 

(a) Organization and Standing. GR&S is a corporation duly organized and validly
existing under the laws of the state of Calfiornia with its principal place of
business at the address previously set forth in this Agreement and has the power
and authority to carry on its businesses as presently conducted.

 

(b) Power and Authority. GR&S has all necessary power and authority, corporate
and otherwise, to (i) conduct its businesses as presently conducted,
(ii) execute and deliver this Agreement and all other agreements required to be
executed and delivered pursuant to this Agreement, and (iii) consummate the
transactions provided for herein and therein.

(c) Due Authorization. The execution and delivery of this Agreement and the
consummation of the transactions contemplated herein have been duly authorized
by all necessary corporate action on the part of GR&S, and this Agreement
constitutes the valid and legally binding agreement of GR&S enforceable in
accordance with the terms hereof.

 

(d) Conflicts; Defaults. Neither the execution and delivery of this Agreement by
GR&S, nor the performance of its obligations hereunder, will violate, conflict
with or constitute a default under, or result in the acceleration of any
obligation under the Articles of Incorporation or Bylaws of GR&S, nor any
indenture, mortgage, agreement, contract, lien, instrument, permit, deed, lease,
order, judgment, decree or other restriction or agreement to which GR&S’s assets
are bound, and will not constitute an event which, after notice or lapse of time
or both, will result in such violation, conflict, default or acceleration. The
execution and delivery of this Agreement by GR&S, and the performance by it of
the transactions contemplated hereby, will not, except as specifically
authorized herein, result in the creation or imposition of any liens or other
rights, whether legal or equitable, in any third person or entity upon or
against any of GR&S’s assets or against GR&S, and will not violate any law,
judgment, decree, order, rule or regulation (collectively “Law”) of any
governmental authority applicable to GR&S or its assets.

 

(e) Legal Proceedings. Except for personal injury claims resulting from the
operation of the Formula in the ordinary course of business, there is no
litigation, action, suit, investigation, claim or proceeding (collectively
“Litigation”) pending or, to their best knowledge, threatened against GR&S or
affecting GR&S’s assets or the System. To the best knowledge of GR&S, no
condition, event, fact or circumstance exists which could give rise to such
Litigation.

 

(f) Consents. With respect to the transaction contemplated by this Agreement, no
consent, waiver, approval or authorization of or declaration or filing with, any
governmental agency or authority or other public persons or entities is required
in connection with execution or delivery by GR&S of this Agreement or the
consummation by GR&S of the transactions contemplated hereby, the failure of
which to be obtained would have a material adverse effect on the ability of GR&S
to consummate the transactions contemplated hereby.

 

(g) Ownership of GR&S. Tyler Strause and Linda Strause are the sole shareholders
and sole directors of GR&S. 

 

(h) Miscellaneous. No representation or warranty by GR&S under this Agreement
and no statement made by GR&S in any closing document delivered pursuant to this
Agreement contains or will contain any untrue statement of a material adverse
fact or omits or will omit to state a material adverse fact necessary to
make any such representation or warranty or statement not misleading.

 

7.2 Representations and Warranties. FBEC represents and warrants to GR&S as
follows:

 

(a) Organization and Standing. FBEC is a corporation duly organized and existing
in good standing under the laws of the State of Wyoming; and has all necessary
power to own its property and to carry on its business as presently conducted.

 



10

 

 

(b) Power and Authority. FBEC has all necessary power and authority, corporate
and otherwise, to (i) conduct their businesses as presently conducted,
(ii) execute and deliver this Agreement and all other agreements required to be
executed and delivered pursuant to this Agreement, and (iii) consummate the
transactions provided for herein and therein.

 

(c) Due Authorization. The execution and delivery of this Agreement, and the
consummation of the transactions provided for herein, have been duly authorized
by all necessary corporate action on the part of FBEC. This Agreement
constitutes the legally binding agreement of FBEC, enforceable in accordance
with its terms.

 

(d) Conflicts; Defaults. Neither the execution and delivery of this Agreement
nor the consummation of any transaction herein contemplated is an event which of
itself, or with the giving of notice or the passage of time, or both, would
constitute a violation of, conflict with or result in a breach of, or constitute
a default under the Articles of Incorporation or Bylaws of FBEC or any of the
terms, conditions or provisions of any indenture, mortgage, lien, lease,
agreement, contract, instrument, order, judgment, decree, or other restriction
or agreement or instrument to which FBEC or any subsidiary or affiliate of FBEC
is now a party or by which it is bound, or result in the creation or imposition
of any lien, charge or encumbrance of any kind upon the property or assets of
FBEC or any subsidiary or affiliate of FBEC pursuant to the terms of any such
agreement or instrument.

 

(e) Consents. With respect to the transactions contemplated by this Agreement,
no consent, waiver, approval, license or authorization of, or declaration or
filing with, any governmental agency or authority or other public persons or
entities is required in connection with execution or delivery by FBEC of this
Agreement or the consummation by FBEC of the transactions contemplated hereby,
the failure of which to be obtained would have a material adverse effect on the
ability of FBEC to consummate the transactions contemplated hereby.

 

(f) Miscellaneous. No representation or warranty by FBEC under this Agreement
and no statement made by FBEC in any closing document delivered pursuant to this
Agreement contains or will contain any untrue statement of a material fact or
omits or will omit to state a material fact necessary to make any such
representation or warranty or statement not misleading.

 

ARTICLE VIII

SURVIVAL, INDEMNIFICATION AND REMEDIES

 

8.1 Survival of Representations and Warranties. All representations, warranties
and covenants made or given by the parties in this Agreement shall survive the
consummation of all transactions contemplated herein, and shall continue in
force throughout the term of this Agreement.

 

8.2 Indemnification by GR&S. GR&S shall be obligated, jointly and severally, to
indemnify FBEC, and hold FBEC harmless from, and reimburse FBECfor, any and all
claims, loss, damages, costs and expenses, including, without limitation,
reasonable attorneys’ fees, court costs (whether at trial or appeal, in
arbitration, or otherwise) and the costs and expenses of investigation
(collectively, “Liability” or “Liabilities,” as appropriate), incurred by FBEC
and which arise out of or in connection with: (i) any breach by GR&S of any
representation or warranty made by GR&S and contained in this Agreement.; or
(ii) any failure by GR&S to perform any covenant or agreement of GR&S under this
Agreement.

 

8.3 Indemnification by FBEC. FBEC shall indemnify GR&S against, hold GR&S
harmless from, and reimburse GR&S for, any and all Liabilities, as defined in
Section 8.2 hereof, incurred by GR&S and which arise out of or in connection
with: (i) any breach by FBEC of any representation or warranty of FBEC contained
in this Agreement; or (ii) any failure by FBEC to perform any covenant or
agreement of FBEC contained in this Agreement.

 



11

 

 

8.4 Indemnification Procedures. In case any claim or proceeding (including,
without limitation, any claim, investigation or proceeding by any governmental
authority) shall be instituted affecting any indemnified person in respect of
which indemnity will be sought pursuant to Section 8.2 or Section 8.3 hereof,
such indemnified person shall promptly (considering the circumstances) notify
the indemnifying person in writing, and the indemnifying person, within thirty
(30) days following such notification from the indemnified person, shall retain
counsel reasonably satisfactory to the indemnified person (which satisfaction
shall not be unreasonably delayed, withheld or conditioned) to represent the
indemnified person and any others the indemnifying person may designate in such
proceeding, and shall pay the fees and disbursements of such counsel related to
such proceeding. In any such proceeding, any indemnified person shall have the
right to retain its own counsel, but the fees and disbursements of such counsel
shall be at the expense of such indemnified person unless: (i) the indemnifying
person shall have failed to retain counsel for the indemnified person as
required herein; or, (ii) counsel retained by the indemnifying person for the
indemnified person would be inappropriate due to actual or potential differing
interests between such indemnified person and any other person represented by
such counsel in such proceeding. It is understood that the indemnifying person
shall not, in connection with any proceeding or related proceedings in the
same jurisdiction, be liable for the fees and disbursements of more than one
separate firm qualified in such jurisdiction to act as counsel for the
indemnified person. The indemnifying person shall not be liable for any
settlement of any proceeding effected without its written consent, but, if
settled with such consent, or upon a final judgment for the plaintiff, the
indemnifying person shall, to the extent required pursuant to the terms of this
Article VII, indemnify the indemnified person from and against any and all
Liabilities by reason of such settlement or judgment. The indemnified person
shall also have the right to consent in writing in advance of any such
settlement, but such consent shall not be unreasonably withheld. If any
third-party claim is made for which indemnification is asserted hereunder (a
“Third-Party Claim”), or in the event any claim for indemnification is made
directly by one party against the other (a “Direct Claim”), in the event such
Third-Party Claim or Direct Claim is unsuccessful, the party against whom such
claim for indemnification is made shall be entitled to recover from the party
claiming a right to indemnification all Liabilities incurred by the party
against whom such claim for indemnification is made in the defense of such
Third-Party Claim or Direct Claim for indemnification. No pre-proceeding
settlement of any item which will give rise to a claim for indemnification
hereunder shall be effected in the absence of the prior written consent of the
indemnifying person, which consent shall not be unreasonably withheld.

 

8.5 Remedies.

 

(a) The parties agree that the remedies available for any breach, default or
invalidity or unenforceability of any representation, warranty, covenant or
agreement contained in this Agreement shall be limited to one or more of: (i)
monetary damages, (ii) declaratory relief, (iii) specific performance or
(iv) other injunctive relief. Except in the case of actions seeking a
declaration that this Agreement is terminated in accordance with the terms of
Section 9.1, in no event shall FBEC be entitled to a remedy which allows FBEC to
retain ownership of the System but terminates the obligation to pay royalties as
provided in Article III (however, an offset of damages against royalties due or
to become due shall be allowed). In no event shall GR&S be entitled to a remedy
which divests FBEC of ownership of the System or any element thereof, or which
imposes any significant limitation on FBEC’s absolute ownership rights to the
System, or which grants any GR&S or any third party any rights to use the System
or elements thereof, except for GR&S’s reversion rights under this Section 8.5.

 

(b) The parties acknowledge and agree that GR&S’s transfer and conveyance of the
System to FBEC pursuant to Article II hereof constitutes the sole consideration
for FBEC’s (and its successors and assigns) obligations to pay royalties
pursuant to Article III hereof. In accordance with the foregoing, from and after
the date of this Agreement, FBEC’s obligations to pay royalties pursuant to
Article III hereof shall in no respect be conditioned upon the performance by
GR&S of any further act; and all obligations and covenants of GR&S hereunder
constitute covenants and agreements that are independent of FBEC’s obligations
to pay royalties pursuant to Article III hereof (subject to FBEC’s right of
offset referred to in (c) below).

 

(c) In furtherance of the foregoing, in the event that notwithstanding the
express intention and agreement of the parties as set forth herein, FBEC or any
trustee for FBEC in bankruptcy or other representative, successor or assign of
FBEC should ever obtain any court order, judgment, or ruling in any bankruptcy,
receivership or other insolvency proceeding of which FBEC is the subject, or any
other proceeding, permanently terminating FBEC’s obligation to pay royalties
when and as due pursuant to Article III hereof (but not including any temporary
abatement during violation of non-competition covenants or as offset
against damages), including as a result of a rejection of this Royalty Agreement
as an executory contract or a discharge of such obligations or otherwise, the
System, and all ownership rights therein shall immediately revert to and become
the property of GR&S and FBEC or such other party shall immediately take all
steps necessary to effect such retransfer and reconveyance.

 



12

 

 

(d) If Licensor shall be delinquent in the payment of any amount (excluding bona
fide amounts in controversy) (and not including any temporary abatement by
reason of offset during violation of non-competition covenants or as offset
against other damages) payable under Article III hereof for more than six months
and either (i) Licensor or any of its Affiliates has granted to any party any
interest in any revenues or assets of FBEC, or

otherwise prevents GR&S’s realization of, GR&S’s rights to receive royalties
under Article III as due under this Agreement (excluding a mortgage, security
interest or other encumbrance with respect to debt-financed assets (other than
the System and elements thereof) which is granted to the lender who provided the
funds to acquire such assets) or (ii) Licensor fails to commence and thereafter
diligently pursue the termination of all license, franchise or other rights to
use the System of any party that is three months or more delinquent in payment
of royalties due from it (other than immaterial delinquencies resulting from
miscalculations or oversights made in good faith), then in either such event the
System and all ownership rights therein shall immediately revert to and become
the property of GR&S, and FBEC or such other party shall immediately take all
steps necessary to effect such retransfer and reconveyance.

 

(e) FBEC will cooperate with GR&S and take such actions as GR&S shall reasonably
request to grant and perfect a security interest to GR&S to secure its
reversionary interest in the System as specified in this Section 8.5.

 

8.6 Failure to Develop System. If (i) FBEC or any of its Affiliates
publicly states that it intends to increase the number of Formula or (ii) during
any twelve consecutive calendar months, additional new Formula become subject to
the payment of royalties hereunder to utilize this Section 8.6 shall be
applicable to any of the activities permitted under this Section 8.6.

 

ARTICLE IX

TERMINATION; CONVERSION

 

9.1 Term. The term of this Agreement shall commence upon execution of this
Agreement and shall continue in full force and effect until termination. This
Agreement shall terminate upon the first to occur of: (i) agreement of FBEC and
GR&S (or their respective successor in interest) to terminate this Agreement
or (ii) conversion of GR&S’s royalty rights pursuant to Section 9.2. Upon
termination of this Agreement as a result of conversion of GR&S’s royalty rights
pursuant to Section 9.2, FBEC shall retain all ownership rights to the
System, and all other obligations of the parties under this Agreement shall
terminate (including all obligations to pay royalties) except for obligations
which by their express terms continue in force beyond expiration or termination
of this Agreement.

 

9.2 Conversion. In the event FBEC, or any successor to FBEC as owner of the
System, determines to make an initial public offering of any class of its
capital stock pursuant to a registration statement filed under the Securities
Act of 1933, as amended (or any successor law), FBEC (or its successor) shall
give prompt written notice thereof to GR&S and shall provide GR&S with such
information as is then available to FBEC regarding the terms of the proposed
offering. 

 

At such meeting, FBEC, GR&S and the managing underwriter shall attempt in
good faith to establish the value of GR&S’s royalty rights immediately prior to
the proposed offering. For a period of five business days following such
meeting, GR&S shall have the right (but not the obligation), exercisable by
written notice which must be received by FBEC prior to 5:00 p.m. eastern time on
the fifth business day, to convert its royalty rights under this Agreement
into newly issued capital stock of FBEC (or its successor) of the same class as
is to be sold in the proposed initial offering. GR&S shall receive a number of
shares of capital stock which have a value (based on the proposed initial
offering price to the public) equal to the value of GR&S’s royalty rights as
agreed upon by the parties, subject to no commission or other deduction.

 

This conversion option is a one-time only option available only in connection
with FBEC’s (or its successor’s) initial public offering of any class of capital
stock. If not timely exercised as provided in the preceding paragraph this
conversion option shall forever lapse.

 



13

 

 

ARTICLE X

MISCELLANEOUS

10.1 Severability. Each section, subsection and lesser section of this Agreement
constitutes a separate and distinct undertaking, covenant or provision
hereof. In the event that any provision of this Agreement shall be determined to
be invalid or unenforceable, such provision shall be deemed limited by
construction in scope and effect to the minimum extent necessary to render the
same valid and enforceable, and, in the event such a limiting construction is
impossible, such invalid or unenforceable provision shall be deemed severed from
this Agreement, but every other provision of this Agreement shall remain in full
force and effect.

 

10.2 Consents. Whenever any party’s consent is required under this Agreement,
such consent (unless otherwise specifically provided herein) shall not be
unreasonably withheld, delayed or conditioned.

 

10.3 Good Faith. The parties hereto covenant to deal with each other fairly and
in good faith.

 

10.4 Notices. Any notice, request, instruction or other document to be given
hereunder by any party shall be in writing and delivered personally or sent by
registered or certified mail, postage prepaid, to:

 

FBEC: FBEC Worldwide, Inc.   1621 Central Avenue   Cheyenne, WY 82001     GR&S:
G. Randall & Sons, Inc.   2069 Coast Blvd   Del Mar CA 92014

 

10.5 Expenses. All expenses of the preparation of this Agreement and of the
transactions provided for herein, including, without limitation, counsel fees,
accounting fees, sales taxes, recording fees, investment advisors’ fees and
disbursements, shall be borne by the respective parties incurring such expense,
whether or not such transactions are consummated.

 

10.6 Entire Agreement. A CONTRACT IN WHICH THE AMOUNT INVOLVED EXCEEDS FIFTY
THOUSAND AND NO/100 DOLLARS ($50,000.00) IN VALUE IS NOT ENFORCEABLE UNLESS THE
AGREEMENT IS IN WRITING AND SIGNED BY THE PARTY TO BE BOUND OR BY THAT PARTY’S
AUTHORIZED REPRESENTATIVE. THE RIGHTS AND OBLIGATIONS OF THE PARTIES HERETO
SHALL BE DETERMINED SOLELY FROM WRITTEN AGREEMENTS, DOCUMENTS AND INSTRUMENTS,
AND ANY PRIOR ORAL AGREEMENTS BETWEEN THE PARTIES ARE SUPERSEDED BY AND MERGED
INTO SUCH WRITINGS. THIS AGREEMENT (AS AMENDED IN WRITING FROM TIME TO TIME),
REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES HERETO AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
BY THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. THIS
PARAGRAPH IS INCLUDED HEREIN PURSUANT TO THE CALIFORNIA BUSINESS AND COMMERCE
CODE, AS AMENDED FROM TIME TO TIME.

 

10.7 Language Construction. The language in all parts of this Agreement shall be
construed, in all cases, according to its fair meaning, and not for or against
either party hereto. The parties acknowledge that each party and its counsel
have reviewed and revised this Agreement and that the normal rule of
construction to the effect that any concerns are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement.

 

10.8 Modification; Waiver. This Agreement shall not be modified except by an
instrument in writing duly signed on behalf of the party against whom
enforcement of such modification is sought. No waiver of any provision of this
Agreement shall be effective unless in writing and similarly signed, nor shall
any failure of any party to enforce any right or remedy hereunder be deemed a
waiver of such right or remedy for the future in the same or any situation.

 



14

 

 

10.9 Captions. Captions have been inserted in this Agreement for reference only
and shall not limit or otherwise affect any of its terms and provisions.

 

10.10 Enforcement. In the event it becomes necessary for any party to institute
legal proceedings or to retain the services of an attorney to enforce, interpret
or construe any provision hereof, the prevailing party shall be entitled to
collect from the non-prevailing party, in addition to other remedies, all costs
of such enforcement or legal proceedings, including reasonable attorneys’ fees
and including appellate proceedings, regardless of whether suit is filed.

 

10.11 Counterparts. This Agreement may be executed concurrently in one or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.

 

10.12 Governing Law. This Agreement and its performance shall be governed and
construed in accordance with the laws of the State of California, without giving
effect to the principles or comity or conflicts of law thereof.

 

10.13 Jurisdiction and Venue. The parties agree that jurisdiction and venue for
any legal proceedings instituted in connection with this Agreement shall lie in
the state and federal courts having jurisdiction over Nevada County, California,
and each waives the claim or defense that such courts constitute an inconvenient
forum; provided, that such jurisdiction and venue shall not be exclusive.

 

10.14 Joint and Several Obligation of Outback. By its execution of this
Agreement, FBEC agrees to be jointly and severally liable for the full and
timely performance of each and every obligation and liability of hereunder,
and FBEC may enforce such obligation.

 

10.15 Parties Bound. This Agreement shall be binding upon and inure to the
benefit of, the parties hereto and their respective successors, permitted
assigns, heirs, personal representatives and administrators.

 

IN WITNESS WHEREOF, the parties have hereunto executed this Agreement as of the
day and year first written above.

 

/s/ Linda Strause   June 29, 2015 Linda Strause, Ph.D. Vice President   Date G.
Randall & Sons, Inc.           /s/ Robert S. Sand   June 29, 2015 Robert S.
Sand, Cairman and CEO   Date FBEC Worldwide Inc.          

 



15

 

